Citation Nr: 0601786	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  00-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Department of Veterans Affairs compensation 
pursuant to 38 U.S.C.A. § 1151 for stomach and intestinal 
problems.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1962 to December 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO denied the veteran's claim 
for entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for stomach and intestinal disorders.

As an additional matter, the Board notes that the veteran 
also submitted a timely Notice of Disagreement to a June 1998 
rating decision which denied his claim of entitlement to 
nonservice-connected pension benefits.  However, nonservice-
connected pension benefits were subsequently granted by a 
December 1999 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) from the Board in October 2003.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  
This case was remanded by the Board in May 2001 and June 2004 
for development of the evidence.  It has now returned for 
appellate consideration.


FINDINGS OF FACT

Any additional disability the veteran had following 
hospitalization and treatment at a VA facility regarding his 
gastrointestinal disorders did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA, nor as the 
result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for stomach and intestinal 
problems as a result of VA treatment have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

VA satisfied this duty by means of a letters to the appellant 
issued in August 2001, August 2004, and January 2005.  By 
means of these letters, the appellant was told of the 
requirements to establish entitlement to VA compensation 
under the provisions of 38 U.S.C.A. § 1151 for his 
gastrointestinal disorders.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  A Statement of 
the Case (SOC) issued in February 2000 and Supplemental 
Statements of the Case (SSOC) issued in September 2001, June 
2003, and June 2005 informed him of the applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  

The RO initially denied this claim by rating decision of June 
1999.  The VCAA notification of August 2001, and thereafter, 
was issued after to this initial adverse decision.  However, 
Board remands in May 2001 and June 2004 instructed the agency 
of original jurisdiction (AOJ) to issue the appropriate VCAA 
notice and readjudicate this claim after such notice had been 
issued.  The AOJ completed these actions, thus the procedural 
defect has been cured.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(l) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
acknowledges that the veteran's claims file was apparently 
lost by VA sometime in the mid-1990s.  Thus, his service 
records are missing.  See Hayre v. West, 188 F.3d 1327, 1332 
(Fed. Cir. 1999) (VA has a heightened duty to assist a 
veteran when his service medical records are missing through 
no fault of his own.)  However, as this claim is related to 
VA treatment beginning in the early to mid-1990s, any 
information contained in the service records or post-service 
medical records preceding 1990 would not be pertinent to this 
claim, which is based on the provisions of 38 U.S.C.A. § 1151 
allowing compensation for disabilities incurred as a result 
of VA medical treatment.  The veteran has identified private 
and VA treatment, beginning in 1991, as pertinent to his 
claim.  These records have been obtained and associated with 
the veteran's claims file.  The veteran has not identified 
any other pertinent medical evidence.  Therefore, the Board 
finds that further development of the treatment records is 
not warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in March 1998, 
March through May 2003, and January 2005.  These examinations 
noted the veteran's medical history, findings on examination, 
and the appropriate diagnoses and opinions.  The examiners of 
March/May 2003 and January 2005 clearly noted in their 
reports that the veteran's claims file had been reviewed in 
connection with these examinations.  Therefore, these 
examinations are adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran provided testimony and argument at hearings 
before the RO in April and November 1999, and before the 
Board in October 2003.  Transcripts of these hearings have 
been associated with the claims file.  Based on the above 
analysis, the Board concludes that all pertinent evidence 
(reasonably obtainable) regarding the issue decided below has 
been obtained and incorporated into the claims file. 

As noted above, the Board previously remanded this case in 
May 2001 and June 2004 for development of the evidence.  The 
May 2001 remand instructed the AOJ to request the veteran 
identify pertinent medical evidence, obtain identified 
medical evidence, provide VCAA notification, and obtain a VA 
examination and opinion.  The VCAA notification and request 
to identify records was issued in August 2001, identified 
records were obtained in January 2003, and the requested VA 
examination and opinions were obtained in March/May 2003.  In 
June 2004, the Board instructed the AOJ to obtain VA 
treatment records dated from the early 1990s and obtain a VA 
medical examination/opinion.  The VA treatment records were 
obtained and associated with the claims file.  The 
appropriate VA examination was conducted in January 2005.  
Based on these facts, the Board finds that the AOJ has fully 
complied with its remand instructions and those instructions 
do not provide any basis for further development.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
SSOCs, and Board remands discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Compensation under 38 U.S.C.A. § 1151

The veteran has contended that he developed gastrointestinal 
(GI) bleeding in 1991 as a result of ibuprofen/nonsteroidal 
anti-inflammatory drugs (NSAIDS) that were prescribed by VA 
in the early 1990s for carpal tunnel syndrome.  Further, he 
maintains that he has current stomach and intestine problems 
are a result of being prescribed this medication.  

At his April and November 1999 personal hearings he testified 
that he had no stomach problems prior to being prescribed 
ibuprofen.  He testified that he was prescribed too high of a 
dose of ibuprofen by VA.  The veteran argued that his VA 
healthcare providers should have detected the 
gastrointestinal problems caused by his ibuprofen use in the 
early 1990s prior to this medication resulting in his current 
severe gastrointestinal diseases.  At his Board hearing in 
October 2003, the veteran claimed that his VA physicians had 
prescribed the use of 800 milligram (mg.) tablets of 
ibuprofen, apparently in 1995, for the treatment of his 
carpal tunnel syndrome.  Prior to 1995, he described his 
stomach problems as having "acid" once in a while.  He 
appears to testify that his GI bleeding started soon after 
the use of ibuprofen and resulted in the development of 
severe gastrointestinal diseases diagnosed in 1997.  The 
veteran claimed that his VA physicians took him off ibuprofen 
"right away" after his gastrointestinal problems developed.  
He claimed that a VA physician had informed him that his use 
of ibuprofen has caused holes in his stomach which had 
resulted in severe GI bleeding.

The record reflects that the veteran filed his 38 U.S.C.A. § 
1151 claim in November 1998.  Effective October 1, 1997, 38 
U.S.C.A. § 1151 was amended by Public Law 104-204 to require 
a showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable. 

Private medical records show that the veteran was 
hospitalized in April 1991.  A report of history and physical 
noted that the veteran initially denied any prior GI 
problems, but subsequently admitted to being seen at the VA 
hospital in the early 1980' s because of symptoms of 
gastroesophageal reflux.  No formal evaluation was 
undertaken, and he was advised to sleep with two pillows.  
Further, the veteran reported that he had had intermittent 
retroxiphoid discomfort described as heartburn on occasion 
for many years, especially after the use of spicy foods for 
which Alka-Seltzer was used several times yearly (date of 
last use was unclear).  He also reported that he had been 
using proprietary ibuprofen either as generic medication or 
Advil for right wrist pain on occasion for a number of years, 
and last used such medication in early March 1991.  
Impressions based upon this history and examination of the 
veteran included probable iron deficiency, doubtful 
malabsorption, likely due to GI blood loss (doubtful 
genitourinary loss).  Moreover, it was stated that the 
sources of the GI loss were possibly related to proximal gut 
loss due to peptic disease and proximal gut (history of NSAID 
use and occasional use of Alka-Seltzer for many years with 
gastroesophageal reflux by history), varices related to 
underlying liver disease, less likely due to arteriovenous 
malformation or neoplasm.  To was also noted to rule out 
distal gut blood loss secondary to neoplasm.  The final 
diagnoses on the discharge summary were iron deficiency 
anemia; alcoholic liver disease with probable cirrhosis; 
portal hypertension; esophageal varices with probable 
intermittent bleeding; ascites; colon polyps; diverticulosis; 
chronic alcoholism; and fever (etiology unclear) that 
resolved on observation.  It was found to be doubtful that 
the fever was related to alcoholic hepatitis.  

A VA discharge summary for a period of hospitalization in 
July to August 1996 noted a history of "GI bleed, secondary 
to Ibuprofen."  The veteran was also noted to have a history 
of alcoholic liver cirrhosis and developed "slight" alcohol 
withdrawal symptoms during the hospitalization.  The 
diagnoses were gastritis with upper gastrointestinal bleed, 
pancytopenia, increased liver function tests secondary to 
alcohol, and mild alcohol withdrawal.  

Various VA medical records are on file which covers the 
period from November 1996 to January 2000.  These records 
include hospitalization reports, examination reports, and 
outpatient records which show that the veteran was treated on 
various occasions for stomach and intestine problems.  The 
veteran underwent a period of VA hospitalization from October 
to November 1997 because of GI bleeds.  Procedures performed 
during this hospitalization included exploratory laparotomy, 
gastrostomy, splenectomy, repair of hiatal hernia, and Nissen 
fundoplication. 

The veteran was afforded a VA compensation examination in 
March 1998.  The examiner noted that he did not have the 
veteran's claims folder or treatment records for review.  The 
veteran reported a history of GI bleeding beginning in 1991 
and subsequent hospitalizations and surgeries for this 
problem.  He acknowledged that he had been a heavy drinker, 
but had stopped the use of alcohol in October 1997.  He also 
noted that he quit smoking tobacco products several years 
ago.  However, he reported his continued use of a "lot of 
coffee."  After an examination of the veteran, the diagnosis 
was fatigue and weakness as a residual of surgery for 
extensive GI bleed.  The examiner further commented that with 
no medical records available, he could not provide 
information on the details of the veteran's medical history 
and this situation made it very difficult for the examiner to 
evaluate the veteran's gastrointestinal problems.  

In March 1999, the veteran underwent a VA gastrointestinal 
examination.  The examiner noted that the veteran's VA file 
was available and reviewed in addition to his electronic 
chart.  The veteran reported that his problems began in 1991, 
when he was given ibuprofen for carpal tunnel syndrome.  
Shortly thereafter, he was hospitalized with a GI bleed that 
he asserted was secondary to NSAIDS.  He also described his 
various stomach and intestine problems since that time, 
including his various periods of hospitalization.  Following 
examination of the veteran, the examiner diagnosed, in part, 
GI bleeding, and noted that the veteran had a many year 
history of multiple GI bleeding related probably to NSAID use 
initially, as well as to chronic alcohol abuse.  It was also 
noted that the veteran had a history of gastritis, gastric 
ulcer, Barrett's esophagus without dysplasia, as well as 
colonic diverticula and colon polyps.  The examiner further 
commented that the veteran was now status-post bleed 1997, 
requiring massive packed red blood cell transfusion.  It was 
also noted that the veteran underwent laparotomy with 
gastrostomy, splenectomy, and Nissen fundoplication for 
hiatal hernia.  The veteran seemed to be doing well, without 
significant abdominal pain.  Additional diagnoses included 
history of alcohol-related liver disease, incisional hernia, 
and anemia. 

In January 2000, the veteran underwent surgery at the VA due 
to Barrett's esophagitis with severe dysplasia.  This surgery 
was performed by a Dr. C.D.  In an April 2000 statement, Dr. 
C.D. noted the procedures the veteran underwent during his 
October to November 1997 VA hospitalization, and stated that 
the veteran, at that time, was taking large amounts of 
NSAIDS.  Further, Dr. C.D. stated that these drugs likely 
accounted for the veteran's GI hemorrhage. 

In a May 2000 report, Dr. C.D. stated that he first came 
into contact with the veteran approximately three to five 
years earlier, when the veteran complained of GI bleeding.  
In October 1997, Dr. C.D., having not been able to determine 
the cause of the veteran's bleeding, performed a splenectomy 
and a fundoplication, during which he observed that the 
veteran appeared to have an alcohol problem because of the 
condition of the liver.  It was noted that the veteran never 
mentioned he was taking any NSAIDS when he first met Dr. 
C.D.  Further, during the October 1997 surgery, Dr. C.D. 
also discovered that the veteran had a condition known as 
hypertension in the esophagus, which could be caused by 
alcohol abuse.  Additionally, it was determined that the 
veteran had some pre-cancerous cells, or dysplasia, in the 
esophagus, which was a condition known as Barrett's 
syndrome.  It was noted that Dr. C.D. performed surgery in 
January 2000 because of the Barrett's syndrome by removing 
part of the veteran's esophagus and replacing it with part 
of the intestine.  Dr. C.D. noted that the veteran 
complained about various doctors prescribing Motrin (an 
NSAID), which the veteran felt caused his GI bleeding.  The 
veteran never identified the doctors to Dr. C.D., and Dr. 
C.D. never prescribed NSAIDS to the veteran.  Moreover, Dr. 
C.D. stated that he could not find anything in the veteran's 
medical file showing that VA physicians had prescribed 
NSAIDS.  Dr. C.D. stated that the second sentence, which 
referenced the veteran's use of large amounts of NSAIDS, was 
based on the veteran's self-reporting and not on any medical 
fact or opinion by Dr. C.D.  

A VA physician provided a medical opinion regarding the 
veteran's claim for VA compensation in March and April 2003.  
She indicated that she had reviewed the medical evidence in 
the veteran's claims file and in his VA treatment records.  
She noted that the veteran had a complicated history.  He 
had multiple surgeries because of GI bleeding and reflux 
that led to Barrett's esophagus.  He also had suffered with 
several incisional hernias due to these surgeries.  The only 
notation in the medical evidence to prescribed NSAIDs was in 
April/May 1990 when the veteran was prescribed Motrin for 
carpal tunnel syndrome, and in November 1994 for the 
treatment of a wrist injury.  The Motrin taken in April/May 
1990 was indicated in the records to be effective and its 
use was continued, but the records failed to indicate for 
how long.  The VA reviewer found that this use of Motrin was 
"certainly appropriate, and a reasonable doses was 
prescribed."  The physician indicated that in November 1994, 
the use of NSAIDs was for a short course.  The reviewer 
noted that hospitalization records in March and April 1991 
noted that the veteran had a history of intermittent use of 
ibuprofen and Advil for right wrist pain, but "it is not 
known if this was prescribed by an MD at that time, or if it 
was over the counter."  These records also noted a history 
of reflux and chronic consumption of alcohol (6 to 12 beers 
a day).  The treating physicians in March/April 1991 
attributed the GI bleed to "portal hypertension with 
possible contributions by the use of nonsteroidals, Alka 
Seltzer (with Aspirin) and regular alcohol use."  In March 
2003, the VA reviewer commented:

For all the GI bleed episodes mentioned 
and documented in the records above, the 
etiology was thought to be secondary to 
portal hypertension.  There were no 
ulcers identified or pathology typical of 
NSAID related injury.  The GERD disease 
that led to the development of Barrett's 
epithelium and dysplasia was not related 
to NSAID use.  The patient had a well-
documented history of alcohol use and 
prior smoking history.  He quit 
cigarettes 27 years ago and quit alcohol 
in 1997.

The records provided do not document 
nonsteroidal medication prior to 1990, 
and do not give any indication for 
NSAIDS.  I am unable to make any comment 
about NSAID use or the appropriateness of 
such use based on the current records.

The VA physician was provided with the full VA claims folder 
for review in April 2003.  After reviewing these records, 
she provided the following comments:

It appears that [the veteran] was 
prescribed Ibuprofen for his carpal 
tunnel syndrome in 1990.  The indication 
and amount prescribed were appropriate, 
and at that time there was no history of 
GI bleed.  The need for his surgery was 
esophagitis with Barrett's epithelium.  
This is not related to his ibuprofen use.  
I cannot document how long ibuprofen was 
prescribed, but have no record of this 
being prescribed after the onset of his 
GI bleed.  I find no evidence for 
negligence or lack of good judgment in 
the man regarding the prescription of 
ibuprofen in 1990.  I cannot blame the 
ibuprofen for the anemia observed in 
3/90.  It was probably multifactorial, 
with portal hypertension and GERD being 
significant factors.  The role of 
ibuprofen is speculative in regard to his 
GI bleeds and to any other gastric 
surgery.  The other surgeries are not 
thought to be related or in any way 
precipitated by nonsteroidal use.

In January 2005, the veteran was afforded a VA compensation 
examination.  This examiner indicated that he had reviewed 
the veteran's claims file and electronic treatment records 
in connection with an examination of the veteran.  It was 
noted that the veteran was unable to give a detailed history 
of his past surgical procedures and events.  Most of the 
history was obtained after reviewing all the volumes of his 
chart and all records on computer database as well as 
written records that were available to the examiner.  It was 
determined that the veteran had a prolonged and complicated 
medical/surgical history.  At the present time, the veteran 
had occasional stomach pains after eating.  This usually 
resulted in an abdominal cramping sensation after eating.  
He did not take medication for this.  He stated that it 
occasionally caused nausea as well, maybe less than one time 
per week; he did not have vomiting.  He also had a burning 
sensation in his midsternal and upper throat area that 
occurred about two times per week and was worse when lying 
down.  For this he took Pepto-Bismol, which he averaged one 
capful about twice a week.  He denied any dysphagia or 
odynophagia.  He did have erratic bowel movements, and they 
were not regular, on average maybe one bowel movement every 
day or every two days.  Occasionally he had loose stools as 
well, which were chronic since his surgery in 1997.  He 
believed his weight had been relatively stable and had not 
changed.  He had a protuberant abdominal habitus, which he 
stated had also been unchanged.  He could not recall exactly 
what medications he had been taking.  He had not altered his 
eating habits except that he can no longer eat steak because 
he stated it was hard to go down.  Also he had to eat small 
bits of food at a time.  He had not had any further upper GI 
bleeding in the last few years since he quit alcohol, which 
was approximately in 1997, when he had his major surgery.  
His other habits included tobacco, which he quit 30 years 
ago.  At that time, he smoked 3/4 a pack of cigarettes a 
day.  He stated he started drinking alcohol when he was 14 
years old and quit approximately eight years ago, when his 
gastrointestinal problems started in approximately 1996-97.  
He stated he drank half a case a day or 12 beers a day.  He 
denied any illicit drug use.  

Regarding the veteran's Barrett's esophagus, it was noted by 
the examiner that the veteran had a long history of heavy 
alcohol use.  It was determined that he had multiple upper 
gastrointestinal bleeding that began approximately 1991, or 
at least documentation of this problem beginning in 1991.  
There was also mention of gastritis as well as ulcer 
disease, although the exact dates are not documented.  
Additionally, the veteran had endoscopies that have shown 
gastric varices as well as signs of portal hypertension.  
The veteran had multiple endoscopies.  In November 1996, he 
had biopsies taken of a section of his esophagus that 
identified Barrett's esophagus.  At that time, his pathology 
did not reveal any dysplasia.  Subsequently, veteran had an 
upper GI bleed in October 1997 with another endoscopy.  At 
that time, he had active bleeding, and his endoscopy was to 
identify a source of bleeding.  The endoscopy in September 
1999 had biopsies that showed some areas of high-grade 
dysplasia.  Because of the high-grade dysplasia of his 
Barrett's esophagus, an esophagectomy was indicated to 
remove this area of Barrett's esophagus.  He subsequently 
had an esophagectomy and proximal gastrectomy with colonic 
interposition in January 2000.  The examiner found this a 
direct result of the high-grade dysplasia diagnosed on the 
biopsies from September 1999.  

Regarding the issue of hernias and staph infection, the 
veteran was again noted to have a long history of upper GI 
bleeding, alcohol abuse, as well as gastroesophageal reflux 
disease.  He was treated in October 1997 with exploratory 
laparotomy, gastrostomy, splenectomy, and repair of hiatal 
hernia as well as Nissen fundoplication.  This was during an 
episode of admission when he presented with upper GI 
bleeding.  It was after this November 1997 hospitalization 
where he had his exploratory laparotomy, gastrostomy, 
splenectomy and repair of hiatal hernia as well as Nissen 
fundoplication that he had occurrence of a ventral hernia.  
Also of note, the surgical report in October 1997 stated 
that he had ascites and a cirrhotic liver.  Review of the 
inpatient notes dated in October and November 1997 revealed 
that he did have a coagulase-negative staphylococcus 
bacteremia with positive blood cultures that was treated 
with appropriate antibiotics.  He was discharged to a 
nursing home, and then he was subsequently readmitted in 
November 1997 with a diagnosis of abdominal wall cellulitis 
or infection of his abdominal incision.  This was also 
treated with antibiotics, and then the veteran was 
discharged.

Concerning the veteran's ventral hernias, it was since his 
October 1997 surgeries that he had recurrent ventral 
hernias.  Review of notes shows that he had multiple 
repairs: in November 1998, in June 2000, and then in October 
2003 he had his ventral hernia repaired with a mesh.  Since 
that time he continued to have a recurrent ventral hernia 
which he stated had not really bothered him, except at times 
he noticed it when the hernia pouches out.  This was in his 
mid-abdominal section.  He did not have any chronic pain or 
distension from his hernia.  Additionally, he had not had 
the hernia persist where it could not be easily reduced.  
Also of note, his June 2000 hernia repair was termed as 
"elective repair," as patient had subjective symptoms of 
the hernia and desired to have it repaired.  Other 
procedures also were in March 2000 when the veteran had 
another endoscopy with dilatation for dysphagia.  The 
examiner also noted that veteran was hospitalized for a 
small bowel obstruction in July 2000.

Based on examination of the veteran, the impressions 
included Barrett's esophagus, incisional hernias, 
staphylococcal infection, abdominal wall 
infection/cellulitis, and a small bowel obstruction.  Based 
on a review of the medical evidence, the examiner provided 
the following opinions.

Regarding the Barrett's esophagus, there was no evidence or 
data to support that he was not treated appropriately.  It 
was the examiner's opinion that the veteran's Barrett's 
esophagus was diagnosed, identified, monitored, and properly 
treated.  The examiner commented:

Barrett's esophagus can arise from long-
standing gastroesophageal reflux disease 
[GERD].  It is likely that his prior 
alcohol use and smoking use have 
contributed to his esophageal reflux 
disease.  Endoscopy is used to monitor 
Barrett's esophagus.  Once a person has 
Barrett's esophagus the concern is for 
transition into cancer, thus requiring 
monitoring.  This veteran was identified 
as having high-grade dysplasia, which is 
a precancerous lesion, and thus 
esophagectomy was indicated, which was 
done.  Thus, in summary, his 
identification of Barrett's as well as 
monitoring and treatment with 
esophagectomy appear to be properly 
identified and treated.  

Regarding the incisional hernias, the veteran had extensive 
and major surgery after upper GI bleeding in October 1997, 
requiring a large abdominal incision.  He subsequently had at 
least three separate episodes of ventral hernia repair.  This 
veteran currently had a protuberant abdomen, which he stated 
he had in the past.  The reviewer noted that obesity or an 
obese abdomen can increase the risk for a hernia.  After 
review of prior records and interview with the veteran, the 
examiner concluded that there was no evidence that VA was at 
fault in causing his ventral hernias.  The examiner 
commented:

Ventral hernias can certainly occur after 
a major abdominal surgery.  This likely 
represents complication from his surgery 
and does not indicate fault by the VA.  
Additionally, ventral hernias can recur 
and require subsequent repair.  Based on 
this review, there is no evidence that 
the VA was at fault concerning his 
ventral hernias.  

Regarding the staphylococcal infections, the veteran was 
documented to have a staphylococcus coagulase-negative 
bacteremia during and postoperatively from his 
hospitalization in October 1997.  The reviewer found that 
this infection had been appropriately treated with 
antibiotics.  Sterile and usual surgical technique and 
precautions were maintained throughout all his procedures, by 
documentation.  The examiner commented:

Infection is a listed complication of any 
type of surgery, abdominal surgery 
included. Thus after review of notes, 
there is no evidence to suggest fault of 
the VA.  Thus his course of treatment 
postoperatively and also use of 
antibiotics when infection was diagnosed 
are within reasonable medical care and no 
evidence of faulty care.

Concerning the veteran's abdominal wound 
infection/cellulitis, the reviewer indicated that again this 
was a complication that could occur after surgery.  There was 
no evidence after review to indicate any other fault by the 
VA.

On the issue of a small bowel obstruction, the examiner noted 
that after abdominal surgery there is an increased risk of 
small bowel obstruction, and this again is not a fault, but 
actually a complication that can occur after any abdominal 
surgery.  The reviewer found that the veteran appeared to 
have been appropriately treated during that particular 
hospitalization.  

The January 2005 examiner summarized his findings as:

...this veteran has an extensive alcohol-
use and tobacco history and 
gastroesophageal reflux disease history.  
Additionally, he did use NSAIDs for a 
period of time for his carpal tunnel 
syndrome, which had been addressed 
earlier in a 2003 C&P exam case.  His 
Barrett's esophagus appears to be 
diagnosed appropriately and properly 
managed without evidence of fault, 
according to my review of records.  
Additionally, his incisional hernias are 
likely a direct result of his operation 
[in October 1997], and are considered a 
complication, but there is no evidence to 
suggest fault on the provider's or VA's 
behalf in that hernias can occur after 
major abdominal surgery.  This also is 
true for his staphylococcal infection 
that occurred during that hospitalization 
or subsequent cellulitis hospitalization.  
No evidence of fault or inappropriate 
treatment could be identified after 
review of records as pertaining to this 
[case].  

For purposes of VA compensation under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In the current case, the Board concedes that the veteran was 
receiving VA medical treatment for his carpal tunnel 
syndrome, for which he was prescribed 400 mg of ibuprofen in 
1990, and a separate prescription of ibuprofen in 1994.  In 
order to receive compensation under 38 U.S.C.A. § 1151 due to 
VA treatment, the evidence must establish that the veteran 
sustained additional disability and that this additional 
disability is etiologically linked to the VA treatment by the 
appropriate standard under 38 U.S.C.A. § 1151.  If there is 
no competent evidence of additional disability or no evidence 
of a nexus between the hospitalization, medical or surgical 
treatment, or examination and the additional disability or 
death of the veteran; the claim for compensation under 
38 U.S.C.A. § 1151 must be denied.

Even if there is VA hospitalization, medical or surgical 
treatment, or examination, competent evidence of additional 
disability or death of the veteran, and evidence of a nexus 
between the treatment at issue and the additional disability 
or death; the grant of benefits under § 1151 still requires 
evidence showing that the additional disability was not the 
"continuance or natural progress" of the disease or injury 
for which treatment was provided; "coincident with" 
treatment provided; a "necessary consequence" of (i.e., 
certain or intended to result from) properly administered, 
consensual treatment provided; or, the result of the 
veteran's "willful misconduct" or "failure to follow 
instructions" (except as to incompetent veterans).  
38 C.F.R. § 3.358(b), (c).  If any of the above elements is 
applicable, the claim must be denied.

The veteran has presented lay evidence that his VA healthcare 
providers prescribed the regular use of 800 mg of ibuprofen 
beginning in 1991.  He also claims that the use of this 
medication caused his gastrointestinal disabilities, to 
include GI bleeding.  As a lay person, the veteran is 
competent to provide evidence of injuries/events and 
symptomatology.  However, he is not competent to provide 
medical opinions regarding etiology of his disabilities and 
symptoms, when such symptoms are the result of a disease that 
is not easily discernable by lay observation (such as GI 
bleeding and disorders of the gastrointestinal tract).  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The record reveals that the veteran was treated by VA from at 
least 1990 and prescribed ibuprofen at that time for his 
wrist pain.  However, the noted prescribed amount was 400 mg.  
There is no indication in the record, or in the review 
conducted by VA physicians in March/April 2003 and January 
2005, that this prescription was of indefinite duration.  The 
examiner of March/April 2003 noted that the contemporaneous 
records only reported two episodes, in 1990 and 1994, during 
brief periods when NSAID had been prescribed by VA healthcare 
providers.  This finding is supported by the history taken 
from the veteran during his hospitalization in April 1991.  
See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) 
(An appellant's claims can be contradicted by his 
contemporaneous medical history/complaints.)  At that time, 
he reported that he had used NSAID for wrist pain "on 
occasion for a number of years."  This notation appears to 
support the finding that the veteran's use of NSAID was not 
under the supervision of his treating physicians, but instead 
was self-prescribed/self-administered.  In addition, this 
history noted that the veteran's gastrointestinal reflux 
symptoms had existed for many years prior to 1991.  The VA 
reviewers in March/April 2003 and January 2005 have 
attributed his severe GI bleeding and severe gastrointestinal 
disorders to his GERD, which in turn resulted from his 
chronic use of alcohol and tobacco products.

The veteran's surgeon (Dr. C.D.) provided an opinion in April 
2000 that did attribute the veteran's gastrointestinal 
bleeding and disorders to the use of NSAID.  However, this 
physician acknowledged that this opinion was based on a 
subjective history provided by the veteran and that there was 
no indication in the treatment records that the use of NSAID 
had been prescribed.  As this opinion is based on a 
subjective history not supported by the contemporaneous 
medical evidence, Dr. C.D.'s opinion carries little probative 
weight.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(VA adjudicators are not required to accept a physician's 
opinion that is based on a claimant's recitation of medical 
history.)

The veteran has also claimed that his VA treating physicians 
had verbally informed him that his use of NSAID had led to 
his severe GI bleeding.  There is no notation in the 
treatment records reflecting this opinion.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (A claimant's account of 
what a physician purportedly said, filtered as it is through 
a lay person's sensibilities, is not competent medical 
evidence.)  This type of lay evidence, unsupported by the 
contemporaneous medical evidence, does not establish the 
required nexus under the provisions of 38 U.S.C.A. § 1151.

Thus, the contemporaneous medical evidence does not support 
the allegation that VA practitioners prescribed or encouraged 
the veteran to take 800 mg doses of ibuprofen on a regular 
basis from 1990 to 1997.  The contemporaneous records are 
also clear that until 1997, the veteran had significant 
intake of alcohol and coffee that was attributed to his 
subsequent gastrointestinal problems, to include his GI 
bleeding.

While the veteran is competent to report symptoms of his 
gastrointestinal disorders, to include the type and frequency 
of medication used to treat these disorders, the Board finds 
that his lay evidence on these subjects lacks credibility.  
See Washington v. Nicholson, slip op. 03-1828 (U.S. Vet. App. 
Nov. 2, 2005).  As noted above, the contemporaneous evidence 
does not support his claims that his VA healthcare providers 
prescribed continuous or frequent use of NSAID from 1990.  
The history reported by the veteran himself in 1991 noted the 
use for many years of NSAID; that is, he appears to 
acknowledge use of NSAID prior to his treatment by VA 
beginning in 1990.  The contemporaneous VA treatment records 
only reported ibuprofen prescribed for brief periods in 1990 
and 1994.  In addition, the dosage prescribed by these 
healthcare givers appears to be half that described by the 
veteran; that is, 400 mg versus the 800 mg alleged by the 
veteran.  Based on the contemporaneous evidence, his claims 
of VA practitioners prescribing large doses of ibuprofen is 
not credible.

The veteran's statements reflect the argument that VA should 
have diagnosed his severe gastrointestinal disorders earlier 
than 1997, and the delay allowed these disorders to 
permanently deteriorate.  As a lay person, the veteran is not 
competent to provide an opinion on the propriety of the 
treatment provided by his healthcare professionals.  After a 
complete and comprehensive review by two competent physicians 
in March/April 2003 and January 2005, it was determined in 
both reviews that VA's course of treatment was not negligent 
or that the actions of the VA healthcare providers led to 
additional disability associated with the gastrointestinal 
system.  The reviewers' detailed reasons and bases for these 
opinions are reported in the above factual background.  These 
opinions are based on a thorough review of the 
subjective/medical history and contemporaneous treatment 
records; and have provided a detailed and thorough analysis 
of the etiology of the veteran's gastrointestinal disorders 
and their subsequent treatment by VA.  These opinions are 
complete and comprehensive and, therefore, are accepted by 
the undersigned.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran has not provided any competent evidence that the 
course of treatment provided by VA violated any accepted 
practices of the medical profession.  While the veteran's 
gastrointestinal disorders do appear to have become worse 
over the course of the 1990s and 2000s, there is no competent 
evidence that additional disability was proximately caused by 
the carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of his VA 
healthcare providers.  The reviewer of January 2005 clearly 
indicated that the complications from the surgery provided by 
VA (to include incisional hernias, staphylococcal infections, 
wound infections/cellulitis, and small bowel obstruction) 
were recognized complications that could occur after the 
surgeries performed on the veteran.  Thus, these events were 
reasonably foreseeable and noted as possible complications 
from the surgery/treatment of the veteran's severe 
gastrointestinal disorders.  Both the March/April 2003 and 
January 2005 reviewers found the treatment and care provided 
by VA was appropriate and that any additional disability or 
complication sustained by the veteran from the necessary 
treatment was a foreseeable consequence of these procedures.  

In conclusion, the evidence establishes that the veteran has 
residuals of severe gastrointestinal disorders; however, a 
preponderance of the evidence is against the claim for 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 for VA treatment of these disorders.  There is no 
competent evidence that the treatment VA provided involved 
any element of fault or that any complication was not a 
reasonably foreseeable event of the necessary and appropriate 
treatment.  The only evidence submitted by the veteran to 
establish his claim is his own bald allegations, which is not 
competent or credible evidence.  The opinion of Dr. C.D. 
provides little probative evidence as this opinion was based 
on the veteran's subjective history and, in fact, failed to 
attribute the use of NSAID or cause of his gastrointestinal 
disorders to any VA treatment.  The Board finds that the 
medical opinions provided in March/April 2003 and January 
2005, prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against the 
current claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that in cases where a veteran's 
service records are missing through no fault of his or her 
own; VA has a heightened duty to explain its findings and 
conclusions.  See Hayre, supra.  The Board believes that the 
above discussion has met this duty.

(Continued on next page.)



ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for stomach and intestinal problems is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


